DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 01/04/2021.  Claims 1-20 remain pending in the application. Claims 1 and 11 are independent.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
in Claim 1, line17 and Claim 11, line 21, "the number of the one or more cause-effect pairs" appears to be "a number of the one or more cause-effect pairs";
in Claim 11, lines 18-20, "the safety level indicates a degree of degradation from a normal operating state based the on one or more cause-effect pairs" appears to be "the safety level indicates a degree of degradation from a normal operating state based on the one or more cause-effect pairs".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "one or more cause-effect pairs" in line 9 and line 11 respectively, which rendering these claims indefinite because "cause-effect pairs" is also recited in line 7 and line 8 respectively; and it is unclear whether these instances of "cause-effect pairs" are the same or different.  Clarification is required.
Claims 2-10 and 12-20 are rejected for fully incorporating the deficiency of their respective base claims.
Claims 6 and 16 recite the limitation "the status of the monitored safety event" in lines 5-6, which rendering these claims indefinite because it is unclear "the status" here is referred to "the first status" or "the second status" of their based claims.  For examination purpose, "the second status" is considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gohr et al. (US 2013/0138227 A1, published on 05/30/2013), hereinafter Gohr in view of Eryurek et al. (US 2005/0033466A1, published on 02/10/2005), hereinafter Eryurek and SIEMENS ("SIMATIC Industrial Software Safety Matrix Configuration Manual", published in Feb., 2010), hereinafter SIEMENS.

Independent Claims 1 and 11
Gohr discloses a computer-implemented method of visualizing safety events within a process plant (Gohr, paragraph [0001]: a method in an industrial safety system for controlling process or equipment by providing an online viewer), the method comprising: 
accessing a cause and effect matrix (CEM) (Gohr, paragraphs [0009] and [0028]: the operator can see or access to the cause and effect matrix in an online viewer to control and monitor processes from any process industry group) having a set of causes and a set of effects, wherein each of the set of causes represents a condition within the process plant and each of the set of effects represents an effect to be performed within the process plant, wherein each of the set of effects are related to one or more causes of the set of causes as cause-effect pairs whereby a corresponding effect activates in response to an occurrence of one or more corresponding causes, and wherein each of a set of monitored safety events within the process plant corresponding to one cause-effect pairs (Gohr, Figure 1; paragraphs [0005]-[0006] and ABSTRACT: the industrial safety system includes components with safety devices and enables signals to be generated as a result of an event or alarm/cause; an automated link is created between the event or alarm/cause and an effect or an action to be taken upon receipt of the event or alarm signal using a cause and effect matrix or diagram, wherein causes are arranged in horizontal rows and effects are arranged in vertical columns); 
receiving, via a user interface, a selection of a monitored safety event of the set of monitored safety events (Gohr, 41 in Figure 2; paragraphs [0045]-[0046]: a user can select any effect cell such as any of effects 16, 36 in Figure 1); 
determining, a first status of the monitored safety event at a first time, wherein the first status indicates a safety level of the monitored safety event corresponding to a safety logic of the CEM, where the safety level indicates  the safety level is related to a logical state  (Gohr, paragraph [0021]: the status of a device, which was signal to trip, and did not trip, is determined by tracing trip signals and checking information held by each device that received a signal to trip and comparing that with information about whether the device has tripped, or not; the status shutdown level will have a number of causes connected and will trip the effects connected to it; 67 and 68 in Figure 4; paragraph [0060]: live values such as a status indicator or list may be shown in a display area 67 and/or a list of alarms/events/causes may be displayed in a display such as 68; Figure  4, paragraphs [0045]-[0046]: since the live value status indicator 67 is shown in a faceplate linked to selected effect cell, the live value status indicator 67 must also be based on one or more cause-effect pairs corresponding to the monitored safety event and indicating a logical state of the one or more cause-effect pairs that have been tripped/activated).
detecting a change in status to the monitored safety event (Gohr, Figure 4; paragraph [0060]: live values of a status indicator or list and/or a list of alarms/events/causes are displayed on the faceplate; therefore, it can detect any changes in status of the monitored safety event for the selected effect); 
determining a second status of the monitored safety event at a second time according to the change in status (Gohr, Figure 4; paragraph [0060]: live values of a status indicator or list and/or a list of alarms/events/causes are displayed on the faceplate; therefore, a second status of the monitored safety event for the selected effect at a second time will be determined and displayed on the faceplate); and 
displaying, in the user interface, an indication of the monitored safety event over time including at least the first status  (Gohr, 67 and 68 in Figure 4; paragraph [0060]: live values such as a status indicator or list may be shown in a display area 67 and/or a list of alarms/events/causes may be displayed in a display 
Gohr further discloses a memory configured to store (i) a set of computer-executable instructions (Gohr, paragraph  [0082]: computer program code elements are stored in memory or other suitable computer readable medium ), and (ii) a cause and effect matrix (CEM) (Gohr, paragraph [0075]: the cause and effect diagram/matrix is saved in a database with a XML-format); a processor interfaced with the user interface and the memory, and configured to execute the set of computer-executable instructions to cause the processor to perform the method (Gohr, paragraphs [0081]-[0082]: the computer programs for carrying out methods are executed by one or more processors) described above.
Gohr fails to explicitly disclose (1) where the safety level indicates a degree of degradation from a normal operating state; (2) where the degree of degradation is related to a number of the one or more cause-effect pairs corresponding to the monitored safety event that have been tripped; and (3) displaying, in the user interface, an indication of the monitored safety event over time including at least the first status and the second status.
Eryurek teaches a system and a method for monitoring activities in the process control system within process plants (Eryurek, paragraphs [0002] and [0044]), (1) where the safety level indicates a degree of degradation from a normal operating state (Eryurek, Figures 8 and 16; paragraphs [0091], [0108]-[0109], and [0124]: a 
(2) where the degree of degradation is related to a logical state  (Eryurek, Figure 11; paragraphs [0111], [0109], and [0119]: each of the indices, e.g., health/performance index,  generated by the index generator routine land displayed via the GUI may be calculated for individual devices, for logical and/or physical groupings of devices, for logical processes (e.g., control loops), for logical groupings of devices such as units and areas, etc.; the index values (e.g., health/performance index values) of the entire unit 500 (effect) shown in Figure 8 composed of the index values associated with each of the sub-units and/or devices (causes) listed in a table of Figure 11 that make up the unit 500 via weighted averages; i.e., the unit 500 (effect) with each of the sub-units and/or devices (causes) listed in the table shown in Figure 11 forms each cause–effect pair and the index values of the unit 500 (effect) are evaluated based on logical contributions of the index values for each of the associated sub-units and/or devices (causes));
(3) displaying, in the user interface, an indication of the monitored safety event over time including at least the first status and the second status (Eryurek, FIG. 15; paragraphs [0122]-[0123]: an graphical depiction of a display that may be provided by the values of the various indices (e.g., health/performance index values for indicating degree of degradation) may be plotted as a function of time; i.e., displaying an indication of degree of degradation over time for a unit/device including at least the first status and the second status).
Gohr and Eryurek are analogous art because they are from the same field of endeavor, a system and a method for monitoring activities in the process control system within process plants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Eryurek to Gohr, (1) where the safety level indicates a decree of degradation from a normal operating state; (2) where the degree of degradation is related to a logical state of the one or more cause-effect pairs corresponding to the monitored safety event; and (3) displaying, in the user interface, an indication of the monitored safety event over time including at least the first status and the second status.  Motivation for doing so would enable a user to more intuitively analyze any trends or any other time-based changes that may be indicative of a problem; allow a user to quickly ascertain whether an area is performing properly and will continue to perform properly; and also quickly identify those devices, units, sub units, etc. that may need attention and/or which may be causing a particular problem (Eryurek, paragraphs [0122] and [0124]).
Gohr in view of Eryurek further discloses a typical shutdown level will have a number of causes connected and will trip the effects connected to it (Gohr, paragraph [0007])
where the degree of degradation/safety level indicates a number of the one or more cause-effect pairs corresponding to the monitored safety event that have been tripped.
SIEMENS teaches a system and a method for fail-safe automation using Safety Matrix (SIEMENS, Section 1.1 in Page 15), where the degree of degradation/safety level indicates a number of the one or more cause-effect pairs corresponding to the monitored safety event that have been tripped (SIEMENS, Section 8.3 in Page 126 and Section 11.1.4 in Page 160: displaying view of an individual effect with associated intersections and causes as well as number of active causes within Safety Matrix Viewer faceplates, wherein the causes are active when tripping conditions are satisfied; i.e., displaying number of active/tripping causes associated with an individual effect as a safety indicator).
Gohr in view of Eryurek, and SIEMENS are analogous art because they are from the same field of endeavor, a system and a method for fail-safe automation using Safety Matrix.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SIEMENS to Gohr in view of Eryurek, where the safety level indicates a number of the one or more cause-effect pairs corresponding to the monitored safety event that have been tripped.  Motivation for doing so would allow a user to quickly ascertain whether an associated effect area is performing properly and will continue to perform properly; and also quickly identify active pre-alarms status for effects (SIEMENS, Section 8.3 in Page 126).

Claims 2 and 12
Gohr in view of Eryurek and SIEMENS discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein detecting the change in status to the monitored safety event comprises: in response to a time period expiring, detecting the change in status to the monitored safety event (Gohr, paragraph [0044]: a valve that should close has a certain amount of time to fulfill that operation; detecting if the end-switch is not reached within that time by a time-out or watchdog).

Claims 3 and 13
Gohr in view of Eryurek and SIEMENS discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein displaying the indication of the monitored safety event comprises: displaying the first status of the monitored safety event as a first graphical object; and displaying the second status of the monitored safety event as a second graphical object different from the first graphical object (Gohr, Figure 4; paragraph [0079]: “… providing on the faceplate 50 one or more controls for accessing live 35, 51, 55 and/or historical data 62-68 …”) (Eryurek, FIG. 15; paragraphs [0122]-[0123]: an graphical depiction of a display that may be provided by the GUI to enable a user to monitor the performance of a unit, sub unit, loop, device, etc. within the plant 10, wherein the values of the various indices (e.g., health/performance index values for indicating degree of degradation) may be plotted as a function of time; i.e., displaying different degree of degradation at different times using different graphical objects, e.g., different points, different line segments, etc.).

Claims 4 and 14
Gohr in view of Eryurek and SIEMENS discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein displaying the indication of the monitored safety event comprises: displaying the first status of the monitored safety event as at least two first graphical objects; and displaying the second status of the monitored safety event as at least two second graphical objects (Gohr, Figure 4; paragraph [0079]: “… providing one the faceplate 50 one or more controls for accessing live 35, 51, 55 and/or historical data 62-68 …”) (Eryurek, FIG. 15; paragraphs [0122]-[0123]: an graphical depiction of a display that may be provided by the GUI to enable a user to monitor the performance of a unit, sub unit, loop, device, etc. within the plant 10, wherein the values of the various indices (e.g., health/performance index values for indicating degree of degradation) may be plotted as a function of time; i.e., displaying different degree of degradation for various indices at different times using different types of graphical objects at a given time, e.g., different solid/dotted points, different solid/dotted line segments, etc.).

Claims 5 and 15
Gohr in view of Eryurek and SIEMENS discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein displaying the indication of the monitored safety event comprises: determining a degree of change between the first status and the second status of the monitored safety event; and displaying, in the user interface, the degree of change (Gohr, 34 in Figure 4; paragraphs [0060] and [0079]: % the values of the various indices (e.g., health/performance index values for indicating degree of degradation from 100%) may be plotted as a function of time; i.e., displaying degree of degradation changed from 100% at different times).

Claims 6 and 16
Gohr in view of Eryurek and SIEMENS discloses all the elements as stated in Claims 1 and 11 respectively and further discloses in response to a time period expiring, determining that the second status of the monitored safety event did not change; and displaying, in the user interface, an indication of the second status of the monitored safety event is unchanged (Gohr, paragraph [0044]: “… access and display information such as whether a timeout has occurred for a valve or other component operation in the device that has not tripped …”).

Claims 7 and 17
Gohr in view of Eryurek and SIEMENS discloses all the elements as stated in Claims 1 and 11 respectively and further discloses receiving, via the user interface, a selection of the second status of the monitored safety event, wherein the monitored safety event has a set of associated conditions; and displaying, in the user interface, a condition status for each of the set of associated conditions (Gohr, 40 in Figure 4; paragraph [0055]: a user may select an option from a list or similar function in the pop-up 40 to open the device, view alarms/events/causes, access values, view trend, and so on) (Gohr, 51 in Figure 4; paragraph [0065]: clicking “Tripped” button 51 brings up full details on the most recent trip signal or signals, i.e., a condition or conditions which cause an action/effect to trip).

Claims 8 and 18
Gohr in view of Eryurek and SIEMENS discloses all the elements as stated in Claims 1 and 11 respectively and further discloses receiving, via the user interface, a selection of the second status of the monitored safety event, wherein the monitored safety event has an associated condition that is present; and displaying, in the user interface, an indication of a device within the process plant that is causing the associated condition to be present (Gohr, 51 in Figure 4; paragraph [0065]: clicking “Tripped” button 51 brings up full details on the most recent trip signal or signals, i.e., a condition or conditions which cause an action/effect to trip).

Claims 9 and 19
Gohr in view of Eryurek and SIEMENS discloses all the elements as stated in Claims 1 and 11 respectively and further discloses storing, in memory, data representative of the monitored safety event, the first status of the monitored safety event, and the second status of the monitored safety event (Gohr, paragraph [0065], 

Claims 10 and 20
Gohr in view of Eryurek and SIEMENS discloses all the elements as stated in Claims 1 and 11 respectively and further discloses displaying, in the user interface, an additional indication of an additional monitored safety event over time including at least an additional first status and an additional second status (Eryurek, FIG. 15; paragraphs [0122]-[0123]: an graphical depiction of a display that may be provided by the GUI to enable a user to monitor the performance of a unit, sub unit, loop, device, etc. within the plant 10, wherein the values of the various indices (e.g., health/performance index values for indicating degree of degradation from 100%) may be plotted as a function of time; i.e., displaying an indication of degree of degradation over time for different units/devices including at least an additional first and an additional second status) (Gohr, Figures 1 and 5-6; paragraph [0042]: “… a first indicator 21 … is shown … as a first shading appearance superimposed over an effect cell 16”; “superimposed over another effect cell 36 is shown a second indicator 31 with a second and different visual appearance …”) (Gohr, Figure 4; paragraphs [0060] and [0079]: live values of a status indicator or list and/or a list of alarms/events/causes are displayed on the faceplate; providing and displaying on the faceplate one or more live process values of the device; and/or providing on the faceplate one or more controls for accessing different live data and/or historical data).

Response to Arguments
Applicant's arguments filed on 12/03/2020 have been fully considered but they are not persuasive. 
Applicant argues on Pages 8-9 of the Remarks that ' none of Gohr, Eryurek, or Simenes discloses or suggests  '.
In response, examiner respectfully disagrees.  Eryurek.
Applicant further argues on Page 9 of the Remarks that ' nowhere does Siemens disclose or suggest  '.
In response, examiner respectfully disagrees.  SIEMENS teaches in Section 8.3, "Opening the Safety Matrix Viewer faceplates", in Page 126 and Section 11.1.4, "Auto acknowledge active cause", in Page 160/90 as follows: 

    PNG
    media_image1.png
    160
    641
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    270
    573
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    77
    640
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    115
    636
    media_image4.png
    Greyscale


The above portion of SIEMENS teaches that displaying view of an individual effect with associated intersections and causes as well as number of active causes within Safety Matrix Viewer faceplates, wherein the causes are active when tripping conditions are satisfied; i.e., displaying number of active/tripping causes associated with an individual effect as a safety indicator.  Therefore, SIEMENS DOES disclose or suggest displaying "a number of cause-effect pairs that have been tripped".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BINGHAM (US 2013/0096979 A1, published on 04/18/2013) discloses systems and methods relates to industrial equipment safety (BINGHAM, 
Aylott et al. (US 2016/0188769 A1, filed on 08/05/2014) discloses systems and methods for facilitating simulations of industrial processes on time-dependent properties of process information, e.g., equipment degrading, using Time Series Management (TSM) to see the effect of gradual changes over time (Aylott, paragraphs [0396]-[0410]), wherein TSM can calculate how many scenarios fail certain criteria; TSM has a table and graphical environment to plot and compare results during the application of a time series to a simulation or at any later time as the values have been stored; and TSM can tie in advanced functionality that is suitable for time stepped mode/dynamic simulation mode, e.g., strip charts (charts that plot variables over time), historian tool (a tool that allows access to plant historical measurements), and a cause and effect matrix (where a user can define complex series of cascading actions or effects in response to possible events or causes) (Aylott, Figures 16-17; paragraphs [0426], [0436], [0448], and [0564]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HWEI-MIN LU/Examiner, Art Unit 2175      

/REZA NABI/Primary Examiner, Art Unit 2175